COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
                                                                   No. 08-19-00303-CV
                                                   §
                                                                      Appeal from the
  In the Matter of the                             §
                                                                    Probate Court No. 2
  ESTATE OF GLORIA IRMA                            §
  MARQUEZ.                                                       of El Paso County, Texas
                                                   §
                                                                   (TC# 2019CPR01456)
                                                   §

                                  MEMORANDUM OPINION

       John Ramon Ogaz has filed this attempted appeal challenging the trial court’s order

denying a motion to vacate a transfer order. We dismiss for want of jurisdiction.

       Appellate courts have jurisdiction over final judgments and those specific interlocutory

orders deemed reviewable by statute. See TEX.CIV.PRAC.&REM.CODE ANN. §§ 51.012 and

51.014. An order denying a motion to vacate a previous transfer order is not a final order because

it does not dispose of all parties and all claims. As such, the order is interlocutory. There is no

statutory authorization that would allow us to review this order on interlocutory review.

Consequently, we are without jurisdiction to entertain this challenge to the trial court’s order.

       This attempted appeal is dismissed for want of jurisdiction.
January 24, 2020
                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2